Exhibit 10(m)

SNAP-ON INCORPORATED

RETENTION BONUS AGREEMENT

THIS RETENTION BONUS AGREEMENT is granted by SNAP-ON INCORPORATED (the
“Company”) to each individual receiving and accepting the offer contained in the
Retention Bonus Offer Letter (each such person being known as a “Key Employee”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to provide the Key Employee with an incentive to continue his or
her employment with the Company and to motivate the Key Employee to maximize the
value of the Company; and

WHEREAS, the Company has determined to grant the Key Employee a retention bonus
pursuant to the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Key Employee, the Company and the Key Employee hereby agree as
follows:

 

1. Retention Bonus.

 

  (a) Retention Bonus. The Company grants the Key Employee the opportunity to
receive the retention bonus (the “Retention Bonus”) set forth in the Retention
Bonus Offer Letter (the “Offer”) under the column titled “Bonus Amount.”

 

  (b) Vesting of the Retention Bonus. The Key Employee will become vested in
100% of the Retention Bonus if the Key Employee satisfies the vesting conditions
in subsection 2(a) or 2(b) below. The Key Employee will become vested in a
pro-rata portion of the Retention Bonus if the Key Employee terminates
employment as a result of death, Disability or Retirement as provided in
subsection 2(c) below.

 

  (c) Payment of the Retention Bonus. Within ten (10) business days after the
Retention Bonus becomes vested, in whole or in part, the Company shall pay the
vested portion of the Retention Bonus to the Key Employee in a lump sum.

 

2. Employment Condition for the Retention Bonus.

Subject to the terms and conditions set forth herein,

 

  (a) Continued Employment. The Key Employee will become vested in 100% of the
Retention Bonus if the Key Employee continues in employment with the Company or
its subsidiaries through the third anniversary of the Grant Date set forth in
the Offer. Absence of the Key Employee on leave approved by a duly elected
officer of the Company, other than the Key Employee, shall not be considered a
termination of employment during the period of such leave.

 

1



--------------------------------------------------------------------------------

  (b) Change of Control. In the event of a “Change of Control” (as defined in
the Company’s 2001 Incentive Stock and Awards Plan) while the Key Employee is
employed by the Company or its subsidiaries, the Key Employee will become vested
in 100% of the Retention Bonus.

 

  (c) Death, Disability or Retirement. In the case of termination of employment
in the second or third year following the Grant Date as a result of death,
Disability or Retirement, the Key Employee (or Beneficiary) will become vested
in a pro-rata portion of the Bonus Amount set forth in the Offer. In such event,
the amount payable to the Key Employee shall be based upon a fraction
representing the portion of the three-year period that elapsed before the
termination of the Key Employee’s employment.

 

  (d) Divestiture. In the event of the divestiture of a subsidiary, division or
other business unit (including through the formation of a joint venture) which
results in termination of employment with the Company and its subsidiaries, the
Key Employee will become vested in a pro-rata portion of the Bonus Amount set
forth in the Offer. In such event, the amount payable to the Key Employee shall
be based upon a fraction representing the portion of the three-year period that
elapsed before the termination of the Key Employee’s employment.

 

  (e) Forfeiture. Except as provided in (c) and (d) above, the Key Employee will
immediately forfeit the right to receive the Retention Bonus if the Key Employee
terminates employment with the Company and its subsidiaries prior to the third
anniversary of the Grant Date.

 

  (f) Definitions. As used herein,

 

  (i) “Disability” means a medically-determinable physical or mental condition
that is expected to be permanent and that results in the Key Employee being
unable to perform one or more of the essential duties of the Key Employee’s
occupation or a reasonable alternative offered by the Company or its
subsidiaries, all as determined by the Committee or any successor to such
committee that administers the Awards Plan (as the same may be amended).

 

  (ii) “Retirement” means termination of employment from the Company and its
subsidiaries on or after satisfying the early or normal retirement age and
service conditions specified in the retirement policy or retirement plan of the
Company or one of its subsidiaries applicable to such Key Employee as in effect
at the time of such termination.

 

2



--------------------------------------------------------------------------------

3. Detrimental Activity.

 

  (a) Activity During Employment. If, prior to termination of the Key Employee’s
employment with the Company or during the one-year period following termination
of the Key Employee’s employment with the Company, the Company becomes aware
that, prior to termination, the Key Employee had engaged in detrimental
activity, then the Committee in its sole discretion, for purposes of this
Agreement, may characterize or recharacterize termination of the Key Employee’s
employment as a termination to which this Section 3 applies and may determine or
redetermine the date of such termination, and the Key Employee’s rights with
respect to the Retention Bonus shall be determined in accordance with the
Committee’s determination.

 

  (b) Activity Following Termination. If, within the six-month period following
the Key Employee’s termination of employment with the Company, the Company
becomes aware that the Key Employee has engaged in detrimental activity
subsequent to termination, then the Key Employee’s rights with respect to the
Retention Bonus shall be determined in accordance with any determination by the
Committee under this Section 3.

 

  (c) Remedies. If the Key Employee has engaged in detrimental activity as
described in subsections (a) and (b), then the Committee may, in its discretion,
declare that the Key Employee has forfeited the Retention Bonus in whole or in
part and cause the Key Employee to return any cash paid by the Company in
respect of the Retention Bonus, whether or not the Key Employee has become
vested under Section 2 before or after the date the Key Employee engaged in the
detrimental activity or before or after the date of termination as determined or
redetermined under subsection (a).

 

  (d) Allegations of Activity. If an allegation of detrimental activity by the
Key Employee is made to the Committee, then the Committee may suspend the Key
Employee’s rights in respect of the Retention Bonus to permit the investigation
of such allegation.

 

  (e) Definition of “Detrimental Activity.” For purposes of this Agreement,
“detrimental activity” means activity that is determined by the Committee in its
sole discretion to be detrimental to the interests of the Company or any of its
subsidiaries, including but not limited to situations where the Key Employee
(i) divulges trade secrets of the Company, proprietary data or other
confidential information relating to the Company or to the business of the
Company or any subsidiaries, (ii) enters into employment with a competitor under
circumstances suggesting that the Key Employee will be using unique or special
knowledge gained as an employee of the Company to compete with the Company,
(iii) uses information obtained during the course of his or her prior employment
with the Company for his or her own purposes, such as for the solicitation of
business and competition with the Company, (iv) is determined to have engaged
(whether or not prior to termination due to retirement) in either gross
misconduct or criminal activity harmful to the Company, (v) takes any action
that harms the business interests, reputation or goodwill of the Company and/or
its subsidiaries or (vi) fails to comply with lawful instruction of the board
and in any such case the act or failure to act shall have been determined by the
board to be materially harmful to the company, financially or otherwise.

 

3



--------------------------------------------------------------------------------

4. Tax Withholding.

The Company may deduct from all compensation payable under this Agreement any
taxes or withholdings Company is required to deduct pursuant to state, federal
or local laws.

 

5. Beneficiary.

The person whom the Key Employee designates in writing to the Committee as his
or her beneficiary shall be referred to as the “Beneficiary” and shall be
entitled to receive the Retention Bonus that vests following the death of the
Key Employee. The Key Employee may from time to time revoke or change his or her
Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Committee. The last such designation that the Committee
receives shall be controlling; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Committee prior
to the Key Employee’s death, and in no event shall any designation be effective
as of a date prior to such receipt. If no such Beneficiary designation is in
effect at the time of the Key Employee’s death, or if no designated Beneficiary
survives the Key Employee or if such designation conflicts with law, then the
Key Employee’s estate shall be entitled to receive the Retention Bonus that
vests following the death of the Key Employee. If the Committee is in doubt as
to the right of any person to receive such Retention Bonus, then the Company may
retain such Retention Bonus, without liability for any interest thereon, until
the Committee determines the person entitled thereto, or the Company may deliver
such Retention Bonus to any court of appropriate jurisdiction, and such delivery
shall be a complete discharge of the liability of the Company therefor.

 

6. Powers of the Company Not Affected.

Nothing in this Agreement shall confer upon the Key Employee any right to
continue in the employment of the Company or interfere with or limit in any way
the right of the Company to terminate the Key Employee’s employment at any time.

 

7. Interpretation by Committee.

The Key Employee agrees that any dispute or disagreement that may arise in
connection with this Agreement shall be resolved by the Committee, in its sole
discretion, and that any interpretation by the Committee of the terms of this
Agreement or the Awards Plan and any determination made by the Committee under
this Agreement or such plan may be made in the sole discretion of the Committee
and shall be final, binding, and conclusive.

 

8. Miscellaneous.

 

  (a) This Agreement shall be governed and construed in accordance with the laws
of the State of Wisconsin applicable to contracts made and to be performed
therein between residents thereof.

 

  (b) This Agreement may not be amended or modified except by the written
consent of the parties hereto.

 

4



--------------------------------------------------------------------------------

  (c) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

 

  (d)

Any notice, filing or delivery hereunder or with respect to the Retention Bonus
shall be given to the Key Employee at either his or her usual work location or
work email address or his or her home address as indicated in the records of the
Company, and shall be given to the Committee or the Company at 2801 80th Street,
Kenosha, Wisconsin 53143, Attention: Vice President-Human Resources. All such
notices shall be given by first class mail, postage pre-paid, or by personal
delivery or by email to the Key Employee at his or her Company email address.

 

  (e) This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns and shall be binding upon and inure to
the benefit of the Key Employee, the Beneficiary and the personal
representative(s) and heirs of the Key Employee, except that the Key Employee
may not transfer any interest in any Retention Bonus prior to vesting.

 

5